Citation Nr: 1448776	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-23 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD).  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or herbicide exposure.  

3.  Entitlement to an initial, compensable disability rating for service-connected bilateral hearing loss.  

4.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1968 to September 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO, inter alia, denied service connection for hypertension and a chronic right knee condition, but granted an initial, noncompensable (zero percent) disability rating for service-connected bilateral hearing loss, as well as an initial 20 percent rating for service-connected diabetes mellitus.  

In February 2008, the Veteran filed a notice of disagreement (NOD) as to the determinations made regarding his hypertension, right knee condition, and service-connected bilateral hearing loss and diabetes mellitus.  A statement of the case (SOC) was issued in July 2008, and the Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

In August 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the evidentiary record. 

In addition to the paper claims file, the Veteran also has paperless  files contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A review of the Virtual VA claims file reveals VA treatment records dated from March 2008 to March 2012 and October 2012.  It appears that the records dated from March 2008 to March 2012 were considered by the agency of original jurisdiction (AOJ) in the July 2012 supplemental statement of the case (SSOC).  The October 2012 VA treatment record was not considered in the July 2012 SSOC; however, there is no prejudice to the Veteran in this regard, as that particular treatment record does not contain any information or evidence relevant to the claims on appeal.  The remainder of the documents in the paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision addressing the claim for a higher  rating for service-connected bilateral hearing loss is set forth below.  The claims for service connection for hypertension and foe right knee DJD, as well as the claim for a higher  rating for service-connected diabetes mellitus, are addressed in the remand following the order; those matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  Since the effective date for the award of service connection, the reliable audiometric testing associated with the record has revealed no worse than Level II hearing in the left and right ear.  
 
3.  While the Veteran has described some functional impairment associated with his bilateral hearing disability, the disability has not been shown to be so exceptional or unusual as to render the criteria for rating the disability inadequate, and to warrant a higher, extra-schedular rating, no has a claim for a TDIU due to the Veteran's bilateral hearing loss reasonably been raised.


CONCLUSION OF LAW

The criteria for an initial, compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

A May 2007 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini), as well as the information and evidence needed to establish disability ratings and effective dates (consistent with Dingess/Hartman).  

After the RO's award of service connection for bilateral hearing loss and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA audiological evaluations, as well as the Veteran's service treatment records and VA outpatient treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

With respect to the VA audiological evaluations of record, there is no allegation or indication that the VA examinations are not adequate to evaluate the Veteran's service-connected bilateral hearing loss disability, as they include an interview with the Veteran, to include a discussion of the functional effects resulting from his hearing loss, and a full audiological examination, which addresses the relevant rating criteria.  Therefore, the Board finds that the VA examinations fully described the functional effects caused by the Veteran's bilateral hearing loss disability and are adequate to adjudicate the Veteran's initial rating claim, and that no further examination is necessary.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Also of record and considered in connection with the appeal is the transcript of the August 2014 Board hearing, as well as the various written statements provided by the Veteran and his representative.  

With respect to the August 2014 hearing, the Veteran was provided an opportunity to orally set forth his contentions.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

Here, the undersigned Veterans Law Judge enumerated the issues on appeal.  Specific to the claim for higher rating for bilateral hearing loss,  information was solicited regarding the nature and severity, functional effects, and treatment of the Veteran's hearing loss disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, this was not prejudicial to the Veteran, as nothing gave rise to the possibility that existing, pertinent evidence had been overlooked with regard to the instant claim.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiological evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The Board acknowledges that, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Considering the pertinent evidence in light of the above, the Board finds that the claim for a compensable disability rating for bilateral hearing loss must be denied.

The evidentiary record contains VA audiological examinations conducted in December 2007 and October 2011, which are considered the most competent, credible, probative and reliable evidence of record.  

The evidentiary record also contains an August 2007 private audiogram, which contains an audiogram report and word recognition scores; however, it is not clear from the face of the report whether the Maryland CNC controlled speech discrimination test was used in obtaining the word recognition scores, so as to allow the result to be used in evaluating the Veteran's disability.  See 38 C.F.R. § 3.385.  Likewise, while the evidentiary record contains VA treatment records, the treatment records do not contain any audiological evaluations or speech discrimination scores and, thus, will not be used in evaluating the Veteran's disability.  

The results of the December 2007 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 32 decibels, with speech recognition of 94 percent, while the average pure tone threshold in the right ear was 26 decibels, with speech recognition of 96 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

The results of the October 2011 VA examination indicate there was an average pure tone threshold in the Veteran's left ear of 39 decibels, with speech recognition of 84 percent, while the average pure tone threshold in the right ear was 41 decibels, with speech recognition of 84 percent.  Evaluating these test scores using Table VI shows that the Veteran's hearing acuity is at Level II in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

The Board notes that the results of audiometric testing obtained on each reliable evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.

In view of the above, the Board finds that the Veteran is not entitled to an initial, compensable rating for bilateral hearing loss at any point since the effective date of the award of service connection.  Indeed, as the Veteran's symptomatology has not revealed compensable bilateral hearing loss at any point during the appeal period, assignment of a staged rating for his service-connected bilateral hearing loss is not warranted.  See Fenderson, supra.  

In evaluating this claim, the Board has considered the Veteran's assertions as to the severity of his hearing loss, including his difficulty hearing during conversations and with background noise.  See VA examination reports and August 2014 hearing transcript.  The Board in no way discounts the Veteran's asserted difficulties or his assertions that his hearing loss should be rated higher.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determination is based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) . See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). See also Thun, supra.

The Board notes that the Veteran has described the functional impairment he experiences as a result of sensorineural hearing loss, to include difficulty hearing during conversations or when background noise is present.  Given the mechanical nature of deriving ratings for hearing loss, these assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's bilateral hearing loss disability.

Nonetheless, even in considering the Veteran's assertions, the Board finds that such assertions, alone, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  There is no evidence to suggest, for example, that the Veteran's hearing loss has compromised or resulted in termination of the Veteran's employment.  In fact, the Veteran is employed as a Registered Nurse and he has not reported that his hearing loss has caused problems with employment.  There is also no evidence of repeated treatment or hospitalization for hearing loss, or evidence of any other exceptional or unusual factors associated with the Veteran's hearing loss to suggest that the applicable rating criteria are otherwise inadequate to rate his service-connected hearing loss.  

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional knee impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are  not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered whether the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the evidence shows the Veteran has been employed as a Registered Nurse throughout this appeal and there is no suggestion that he is unable to obtain or maintain gainful employment due to his service-connected bilateral hearing loss.  Accordingly, consideration of a TDIU in connection with the increased rating claim on appeal is not warranted.

For the foregoing reasons, the Board finds that the claim for an initial, compensable disability rating for service-connected bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the Board's determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable disability rating for service-connected bilateral hearing loss is denied.  


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims remaining on appeal is warranted.

The Veteran is seeking service connection for a right knee disability, which is shown to be diagnosed as severe tricompartmental arthritic changes.  See July 2014 statement from Dr. P.G.  The Veteran has asserted that he injured his right knee during service and has had right knee pain since service, thereby warranting entitlement to service connection.  

While the service treatment records document no complaints, findings or  diagnoses related to the right knee, , the Veteran has consistently asserted that he injured his right knee in approximately November 1971, after which he immediately heard a loud pop and experienced stabbing pain.  He has asserted that the pain continued intermittently and that he spoke to his physician friend, Dr. N.J., who thought he may have torn cartilage in his knee and advised that he seek follow-up medical care.  In August 2014, Dr. N.J. submitted a statement indicating that he served as a Navy physician and remembers a discussion with the Veteran in late 1971 regarding his right knee.  Dr. N.J. stated that he recommended that the Veteran see his dispensary doctor as he might have torn his cartilage in the knee joint.  Given the foregoing, the Board finds there is competent lay evidence of an in-service right knee injury.  

The Veteran has also asserted that he experienced increased pain a few months after discharge from service, for which he sought private treatment and resulted in surgery to remove his torn meniscus.  He testified that his right knee continued to bother him and led to the degenerative changes in his right knee joint.  Unfortunately, treatment records from the post-service surgical treatment are unavailable.  Nevertheless, the Veteran's statements are considered competent lay evidence of continued right knee symptomatology after service.  

In his July 2014 statement, Dr. P.J. opined that he believed the Veteran's current right knee disability is related to his injury in the 70s and the subsequent treatment he received therefor, noting that the complete removal of the meniscus (which, in this case, occurred shortly after service) results in more pronounced and rapid degeneration of the knee and, thus, more severe osteoarthritic changes.  

The Veteran has not been afforded a VA examination in conjunction with his right knee claim.  However, given the competent assertions of an in-service right knee injury, evidence of a current right knee disability, and the evidence indicating that the current right knee disability may be related to the in-service injury-to include  lay evidence of continuity of symptoms  and Dr. P.J.'s July 2014 statement-the  Board finds the Veteran should be afforded a VA examination to obtain medical opinion addressing  whether any current right knee disability is etiologically related to service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is also seeking a higher  rating for his service-connected diabetes mellitus.  Review of the record shows he was last afforded a VA examination to evaluate the severity of his diabetes mellitus in October 2011.  The VA examiner documented the treatment the Veteran receives for his service-connected diabetes mellitus and also noted his symptoms, including the lack of episodes of hypoglycemia in the previous 12 months.  However, during the August 2014 hearing, the Veteran testified that he experiences hypoglycemia reactions every couple of days, as he checks his blood sugar regularly.  

Given the Veteran's testimony, which indicates a worsening of his service-connected disability, as well as the amount of time that has elapsed since the last VA examination, the Board finds that remand is necessary to afford the Veteran a contemporaneous examination that reflects the current severity of his service-connected diabetes mellitus.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, the Board notes that the October 2011 VA examiner appeared to rule out a causal  relationship between the Veteran's diabetes and hypertension, as he did not identify any cardiac conditions that are due to the Veteran's diabetes mellitus.  However, the VA physician did not provide a response as to whether any conditions (including cardiac conditions) are aggravated by the Veteran's diabetes mellitus.  Accordingly, the physician designated to conduct the VA diabetes mellitus examination on remand should also provide an opinion as to whether the Veteran's current hypertension was  caused or is aggravated by his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2014);Allen v. Brown, 7 Vet. App. 439, 449 (1995).
The Board emphasizes to the Veteran that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The AOJ should also obtain and associate with the evidentiary record all outstanding, pertinent records of VA treatment, dated since October 2012. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, including any post-service medical evidence documenting treatment of his right knee condition.  The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the VVCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication  including consideration of whether any staged rating is warranted for service-connected diabetes mellitus since the February 13, 2007, effective date of the award of service connection.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records VA  evaluation and/or treatment of the Veteran dated since October 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

2.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to  obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records, to include any post-service medical evidence documenting treatment of his right knee disability.  Specify what evidence VA will provide and what evidence the Veteran is to provide.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.

If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,   should arrange for the Veteran to undergo VA examination of his right knee, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic) , to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly indicate whether currently-or, at any point pertinent to this appeal-the Veteran has or has had a right knee disability, to include degenerative joint disease.  See July 2014 statement from Dr. P.G.  

For each such currently diagnosed right knee disability, the examiner should render an opinion, consistent with sound medical judgment, as to  whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability resulted from injury or disease incurred or aggravated in service, to specifically include the right knee injury that reportedly occurred during service. 

In providing the requested opinion, the physician should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions as to in-service injury and continuity of symptoms since service (which, the examiner should note, the Veteran is competent to assert).

If the physician finds any reason to question the truthfulness  of the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA diabetes examination, by an appropriate physician, at a VA medical facility. 

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the  examination report  should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should indicate the regimen in place for the Veteran's management of diabetes mellitus, including whether it requires insulin or oral hypoglycemic agents, any dietary restrictions, and any medically required regulation of activities (e.g., avoidance of strenuous occupational and recreational activities).  The examiner should also indicate whether the diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, the frequency of visits to a diabetic care provider, whether there has been any progressive loss of weight and strength, and whether there are separate complications (and the nature and severity of any noted).

The physician must identify all associated complications of the Veteran's diabetes mellitus.  With respect to diagnosed hypertension, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability)  that the Veteran's hypertension (a) was caused or (b) is aggravated (worsened beyond natural progression) by his diabetes mellitus.

The characteristics and severity of diabetes mellitus and all associated complications of diabetes mellitus must be adequately described in the record.  If any further examination(s) of the Veteran is/are needed in this regard, the examiner should clearly so indicate.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo any additional examination(s) deemed warranted), adjudicate the service connection and higher  rating claims remaining on appeal in light of all pertinent evidence and legal authority.   

7.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


